Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 1 of 14 - Page ID#: 199




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

   UNITED STATES OF AMERICA,                       )
                                                   )
          Plaintiff/Respondent,                    )     Criminal Action No. 5: 18-156-DCR
                                                   )                     and
   V.                                              )      Civil Action No. 5: 20-480-DCR
                                                   )
   LAMAR M. FORD,                                  )        MEMORANDUM OPINION
                                                   )            AND ORDER
          Defendant/Movant.                        )

                                     ***    ***   ***    ***

        Defendant/Movant Lamar Montez Ford has filed a motion to vacate, set aside, or

 correct his sentence pursuant to 28 U.S.C. § 2255. [Record No. 46] He makes three

 contentions: (1) the Court improperly applied a sentencing enhancement based on prior state

 convictions that were not properly authenticated under 21 U.S.C. § 851; (2) his counsel failed

 to object to the sentencing enhancement which amounted to constitutionally ineffective

 assistance; and (3) he did not knowingly or voluntarily waive his direct appeal rights. [Id. at

 pp. 4-8] Pursuant to local practice, the matter was referred to Magistrate Judge Edward B.

 Atkins for the purpose of preparing a recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

 Magistrate Judge Atkins issued a Recommended Disposition on March 23, 2021,

 recommending that Ford’s motion be denied on all three grounds and that no Certificate of

 Appealability (“COA”) issue. [Record No. 55]

        Ford has not filed objections to the Magistrate Judge’s recommendation. “It does not

 appear that Congress intended to require district court review of a magistrate’s factual or legal

 conclusions, under a de novo or any other standard, when neither party objects to those


                                               -1-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 2 of 14 - Page ID#: 200




 findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the Court has conducted a de

 novo review of the matter and agrees that relief is unwarranted.

                                                I.

        An indictment naming Ford was returned by a Lexington, Kentucky grand jury on

 November 8, 2018. [Record No. 1] The Indictment charged two counts related to possession

 and distribution of a substance containing fentanyl in violation of 21 U.S.C. § 841(a)(1). [Id.]

 The matter was originally assigned to Senior United States District Judge Joseph M. Hood.

 Ford initially pleaded not guilty to both counts. [Record No. 12] Attorney Pamela Perlman

 was appointed to represent him pursuant to the Criminal Justice Act. [See Record No. 9.]

        On February 12, 2019, the United States filed a document styled as “Title 21 U.S.C. §

 851 Information.” [Record No. 15] This placed Ford on notice of increased punishment

 because of his prior convictions. [Id.] The convictions were listed as:

        three state felony drug offenses of Trafficking in a Controlled Substance –
        [First] Degree, by final judgment of the Boyle County Circuit Court in
        indictment 11-CR-159 on or about October 2012. The above Defendant has also
        been convicted of a separate state felony drug offense of Trafficking in a
        Controlled Substance – [First] Degree by final judgment of the Boyle County
        Circuit Court in indictment 11-CR-158 on or about October 2012.

 [Id. at p. 1] The notice also indicated that these prior offenses formed the basis for the

 enhanced statutory penalties listed in the Indictment. [Id.; Record No. 1, p. 4] At no point

 thereafter did Ford file a response to the information or request a hearing to contest the prior

 convictions. See 21 U.S.C. § 851(c)(1).

        Ten days later, Ford moved to change his plea. [Record No. 23] He pleaded guilty to

 the possession-with-intent-to-distribute count at a change-of-plea hearing before Judge Hood

 on March 4, 2019, and the United States agreed to move to dismiss the distribution count at


                                              -2-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 3 of 14 - Page ID#: 201




 sentencing. [Record Nos. 25, 26] Judge Hood questioned Ford about the rights he was giving

 up and the penalties he faced as a result of the plea. [Record No, 49] Concerning the

 consequences of the plea, Judge Hood informed Ford as follows:

                THE COURT: The penalty prescribed by law for this offense is
         imprisonment for not less than ten nor more than life in prison, a fine of not
         more than $8 million, and a term of supervised release of at least eight years.
         There's mandatory special assessment of $100 which applies.

                 This penalty has been enhanced because you’ve been previously
         convicted of a state felony drug offense of trafficking in a controlled substance,
         first degree, by a final judgment of the Boyle Circuit Court in indictment 11-
         CR-159 on or about October 2012. You also have been convicted of a state
         felony, a drug offense of trafficking in a controlled substance, first degree, by
         final judgment of Boyle Circuit Court in indictment 11-CR-158 on or about
         October 2012. These prior drug offenses are filed pursuant to 21 U.S.C. Section
         851, and therefore they may subject you to an enhanced criminal punishment.

                 Are you aware of those penalties?

                 THE DEFENDANT: Yes, sir.

 [Id. at p. 8]

         Ford’s plea agreement also contained a waiver provision. [Record No. 25, ¶ 7] It stated

 that Ford

         waives the right to appeal the guilty plea, conviction, and sentence with the one
         exception that he retains the right to appeal any determination by this Court that
         he is a Career Offender. Except for claims of ineffective assistance of counsel,
         the Defendant also waives the right to attack collaterally the guilty plea,
         conviction, and sentence.

 [Id.] Judge Hood further advised Ford that “[n]ormally, [he] would have the right to appeal”

 his sentence, but he was waiving that right by pleading guilty. [Record No. 49, p. 9] Again,

 Ford indicated that he understood the provision. [Id.]

         Ultimately, Judge Hood concluded that Ford was “fully competent and capable of

 entering an informed plea, . . . aware of the nature of the charges and the consequences of the
                                               -3-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 4 of 14 - Page ID#: 202




 plea, and that the plea of guilty [wa]s a knowing and voluntary plea supported by an

 independent basis in fact containing each of the essential elements of the offense.” [Record

 No. 49, p. 13] As a result, he accepted the plea and a sentencing hearing was scheduled. Soon

 after, the matter was reassigned to the undersigned pursuant to this Court’s General Rule 19-

 08. [Record No. 33]

         On December 2, 2019, Ford was sentenced to a 282-month term of imprisonment and

 8 years of supervised release. [Record No. 38] He was subjected to a statutory minimum ten-

 year term of imprisonment, but his designation as a career offender and significant criminal

 history resulted in a Sentencing Guidelines range of 262-327 months. [See Record No. 50, p.

 4.] The undersigned concluded that a sentence near the middle of the range was “sufficient

 but will not be greater than necessary to meet all of the statutory factors of [18 U.S.C. §] 3553.”

 [Id. at p. 14]

         Ford met with Perlman to discuss an appeal following the sentencing hearing. [Record

 No. 52-1, p. 1] He executed a hand-written waiver that read: “Post sentencing I, Lamar Ford,

 do not waive do waive further appeal.”1 [Id. at p. 2] The words “do waive” were underlined

 and initialed “LF.” [Id.] Ford’s signature also appears below the waiver language.

         Ford did not seek an appeal. However, he filed the present collateral attack on

 December 1, 2020.




 1
        It appears that the waiver was drafted by Perlman because the language originally read:
 “Post sentencing I, Lamar Ford, do/do not waive do waive further appeal.” [Record No. 52-1,
 p. 2] Ford seems to have initially circled “do not waive,” but the words are scratched through
 and a “do waive” emendation appears in their place, accompanied by Ford’s initials. [Id.]
                                                -4-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 5 of 14 - Page ID#: 203




                                                II.

        Relief under § 2255 is warranted only where the movant can demonstrate “the existence

 of an error of constitutional magnitude and injurious effect or influence on the guilty plea or

 the jury’s verdict.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003) (citing Brecht

 v. Abrahamson, 507 U.S. 619, 637 (1993)). Where, as here, a petitioner argues that he did not

 receive effective assistance of counsel, his claims assert a constitutional error under the Sixth

 Amendment. A two-prong test governs such ineffective assistance of counsel claims:

        First, the defendant must show that counsel’s performance was deficient. This
        requires showing that counsel made errors so serious that counsel was not
        functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
        Second, the defendant must show that the deficient performance prejudiced the
        defense. This requires showing that counsel’s errors were so serious as to
        deprive the defendant of a fair trial, a trial whose result is reliable. Unless a
        defendant makes both showings, it cannot be said that the conviction or death
        sentence resulted from a breakdown in the adversary process that renders the
        result unreliable.

 Strickland v. Washington, 466 U.S. 668, 687 (1984). “When deciding ineffective-assistance

 claims, courts need not address both components of the inquiry ‘if the defendant makes an

 insufficient showing on one.’” Campbell v. United States, 364 F.3d 727, 730 (6th Cir. 2004).

        “Whether counsel’s performance was ‘deficient’ under the first prong is determined by

 reference to ‘an objective standard of reasonableness’—specifically, ‘reasonableness under

 prevailing professional norms.’” Hendrix v. Palmer, 893 F.3d 906, 921 (6th Cir. 2018)

 (quoting Strickland, 466 U.S. at 688). “This inquiry ‘consider[s] all the circumstances’ of a

 particular case.” Id. (quoting Strickland, 466 U.S. at 688-89). There is a “strong presumption

 that counsel’s conduct falls within the wide range of reasonable professional assistance.”

 Strickland, 466 U.S. at 689.



                                               -5-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 6 of 14 - Page ID#: 204




        “As to the second prong of the Strickland test, a [movant] must ‘affirmatively prove

 prejudice.’” Hendrix, 893 F.3d at 921 (quoting Strickland, 466 U.S. at 693). “Counsel’s errors

 must have ‘actually had an adverse effect on [the movant’s] defense.” Id. (quoting Strickland,

 466 U.S. at 693).

                                               III.

        A.      Ford’s challenge to the length of his sentence is barred by the waiver
                provision in his plea agreement.

        As indicated previously, Ford’s sentence was enhanced based on prior state drug

 convictions.   Because he had previously been convicted of a serious drug felony, the

 mandatory minimum term of imprisonment was increased from 5 to 10 years pursuant to 21

 U.S.C. (b)(1)(B)(viii). Additionally, his designation as a career offender under § 4B1.1 of the

 United States Sentencing Guidelines Manual increased his sentence further.

        Ford challenges the enhancement on the ground that the prior state convictions were

 not properly authenticated. [Record No. 46, p. 4] Specifically, he disputes whether the United

 States provided the notice required under 21 U.S.C. § 851, and he states that he does not recall

 Judge Hood’s questions at the change-of-plea hearing. [Record No. 54, pp. 1-4]

         Magistrate Judge Atkins was unable to discern whether Ford intends to challenge only

 the statutory enhancement or the career-offender designation, but he concluded that both

 challenges were unavailing. [Record No. 55, p. 3] The undersigned agrees for several reasons.

        Critically, Ford waived the right to challenge the length of his sentence. A defendant

 “may waive any right, even a constitutional right, by means of a plea agreement.” United

 States v. Fleming, 239 F.3d 761, 763–64 (6th Cir. 2001). A waiver is valid and enforceable

 against nearly any asserted right, so long as it is entered into knowingly and voluntarily by the


                                               -6-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 7 of 14 - Page ID#: 205




 defendant. See Davila v. United States, 258 F.3d 448, 451 (6th Cir. 2001) (citing Town of

 Newton v. Rumery, 480 U.S. 386, 393 (1987)). Ford does not allege that he was oblivious to

 the terms of the plea agreement or that he entered it against his will.

        But even if he had, Judge Hood’s questioning indicates that Ford understood and

 voluntarily assented to the terms of the agreement. See Baker v. United States, 781 F.2d 85,

 90 (6th Cir. 1986) (holding that where a defendant was questioned in accordance with Federal

 Rule of Criminal Procedure 11, the plea is generally “knowing and voluntary”). Ford

 affirmatively stated that he read the agreement, understood its terms, and discussed its terms

 with Perlman. [Record No. 49, pp. 4-5] Judge Hood also asked if he was “aware” of the

 penalties he faced as a result of the prior state convictions, as well as the possibility that his

 Sentencing Guidelines rage could be different. [Id. at pp. 8-9] Ford further indicated that he

 understood that a challenge to a “sentence [that] is more severe than [he] expected” was

 foreclosed by the plea agreement. [Id. at p. 9] Ford did not once indicate any uncertainty

 about the terms or consequences of the plea agreement.

        In short, “[t]he change-of-plea colloquy here included all the elements needed to

 establish a voluntary and knowing plea.” United States v. Powell, 798 F.3d 431, 434 (6th Cir.

 2015) (A plea agreement was binding even where the defendant “appear[ed] to have been

 under a misconception as to the maximum sentence that he could receive as a result of pleading

 guilty.”). Therefore, Ford’s present attack is barred by the waiver provision in his plea

 agreement.

        For this reason, Magistrate Judge Atkins properly rejected Ford’s arguments. He found

 that the suggestion that Ford was not on notice regarding the prior convictions is contradicted

 by the United States’ filing and Judge Hood’s questioning. [Record No. 55, pp. 4-6] The
                                               -7-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 8 of 14 - Page ID#: 206




 Magistrate Judge further noted that the fact that Ford does not “recall” Judge Hood’s

 questioning did not render it “imaginary,” as Ford suggested, because it was documented in

 the record. [Id.; see Record No. 54, pp. 2-3.] He also properly concluded that the United

 States fully complied with its requirements under 21 U.S.C. § 851 by filing an information

 detailing the prior convictions that it intended to rely on. [See Record No. 15.] Finally, the

 Magistrate Judge reasoned that any question regarding Ford’s prior notice of the career

 offender designation is meritless because the requirements of Section 851 do not apply to

 sentencing enhancements under the Guidelines. United States v. Mans, 999 F.2d 966, 969 (6th

 Cir. 1993) (“[T]he requirements of § 851(a)(1) apply only to statutory sentence enhancement,

 not sentence enhancement under § 4B1.1 of the Sentencing Guidelines.”).

        To summarize, Ford basically challenges his sentence on the ground that he did not

 expect it. But that is not enough for him to avoid the waiver. The Sixth Circuit has held that

 a knowing and voluntarily plea agreement is binding even where the defendant “appears to

 have been under a misconception as to the maximum sentence that he could receive as a result

 of pleading guilty.” Powell, 798 F.3d at 434. Therefore, Ford’s challenge to the length of his

 sentence is foreclosed by the waiver provision in his plea agreement.

        B.     Ford fails to show that his attorney’s failure to object to the use of the prior
               convictions was deficient performance.

        Ford argues that Perlman’s failure to object to the Court’s use of the prior state

 convictions rendered her assistance constitutionally defective. [Record No. 46, p. 5] Under

 Section 851(c), a defendant that “denies any allegation of the information of prior conviction,

 or claims that any conviction alleged is invalid, [] shall file a written response to the

 information.” 21 U.S.C. § 851(c)(1). A response triggers a hearing to determine whether the


                                              -8-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 9 of 14 - Page ID#: 207




 prior conviction is applicable. Id. Perlman submitted an affidavit indicating that she provided

 a copy of the United States’ information to Ford, but she did not file a written objection.

 [Record No. 52-1, p. 1] Ford argues that this decision was a prejudicial error that amounted

 to ineffective assistance.

        Ford’s claim fails at step one of Strickland’s two-pronged test. “An attorney is not

 required to present a baseless defense or to create one that does not exist.” Krist v. Foltz, 804

 F.2d 944, 946–47 (6th Cir. 1986) (citing United States v. Cronic, 466 U.S. 648, 656–57 n.19

 (1984)). And as Magistrate Judge Atkins correctly points out, any objection by Perlman would

 have been barred by Section 851(e). That Section state states that “[n]o person who stands

 convicted of an offense under this part [21 U.S.C. §§ 841 et seq.] may challenge the validity

 of any prior conviction alleged under this section which occurred more than five years before

 the date of the information alleging such prior conviction.” The United States filed the

 information on February 12, 2019, and it listed prior convictions from 2012. [Record No. 15]

 Thus, any objection would have been baseless, and Perlman’s performance was not deficient

 for failing to make a baseless objection. Wright v. United States, 238 F.3d 426, 2000 WL

 1827861, at *2 (6th Cir.2000) (unpublished table decision).

        C.      Ford’s counsel was not ineffective for failing to file a notice of appeal.

        Next, Ford argues that he was “influenced” to sign the direct appeal waiver and, in

 reality, he wished to pursue an appeal challenging counsel’s performance. [Record No. 46, p.

 6] Magistrate Judge Atkins properly analyzed Ford’s claim under Roe v. Flores-Ortega, 528

 U.S. 470 (2000). There, the Supreme Court applied Strickland to claims “that counsel was

 constitutionally ineffective for failing to file a notice of appeal.” Flores-Ortega, 528 U.S. at

 477. The Court reasoned that the first question a court should ask is whether a defendant
                                               -9-
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 10 of 14 - Page ID#: 208




  provided “specific instructions” to file or not file a notice of appeal. Id. If the defendant

  specifically requested an appeal, counsel’s failure to file one is per se deficient under

  Strickland’s first prong. Id. On the other hand, a defendant who “explicitly tells his attorney

  not to file an appeal plainly cannot later complain that, by following his instructions, his

  counsel performed deficiently.” Id. (emphasis in original).

         On the initial question, Magistrate Judge Atkins concluded that Ford did not expressly

  request an appeal. [Record No. 55, p. 11] To be sure, an appellate waiver alone does not

  excuse counsel’s obligation to file an appeal, if requested. Campbell v. United States, 686

  F.3d 353, 360 (6th Cir. 2012). But here, Ford does not allege that he instructed Perlman to

  file an appeal, and Perlman was under the impression that Ford did not wish to appeal. In fact,

  the direct-appeal waiver could reasonably have been interpreted as Ford’s express indication

  that he did not intent to appeal. Thus, there is no evidence that an appeal was requested, and

  Perlman’s performance was not per se deficient for failing to abide by Ford’s request.

         That is not the end of the inquiry under Flores-Ortega. The Court must also ask

  “whether counsel in fact consulted with the defendant about an appeal.” 528 U.S. at 478.

  Generally, counsel has a duty to “advis[e] the defendant about the advantages and

  disadvantages of taking an appeal, and mak[e] a reasonable effort to discover the defendant’s

  wishes.” Id. However, the circumstances may reasonably lead an attorney to believe that

  consultation is unnecessary. Flores-Ortega, 528 U.S. at 480. To determine whether a duty

  attached here, the Court must “consider[] all relevant factors.” Id. Nevertheless, it is “highly

  relevant” that a defendant pleaded guilty, because “a guilty plea reduces the scope of

  potentially appealable issues and . . . may indicate that the defendant seeks an end to judicial

  proceedings.” Id.
                                               - 10 -
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 11 of 14 - Page ID#: 209




         In this case, Magistrate Judge Atkins properly concluded that the record supported a

  finding that Perlman consulted with Ford about the possibility of an appeal. [Record No. 55,

  p. 12] Specifically, both Perlman and Ford recall a post-sentencing meeting during which Ford

  signed the waiver. And the waiver itself is a tangible effort by Perlman to discover Ford’s

  wishes. Thus, Perlman consulted with Ford about an appeal and followed his wishes. Flores-

  Ortega, 528 U.S. at 478 (“If counsel has consulted with the defendant, . . . [she] performs in a

  professionally unreasonable manner only by failing to follow the defendant’s express

  instructions with respect to an appeal.”).

         Alternatively, Magistrate Judge Atkins found that the circumstances did not indicate

  that Perlman should have consulted with Ford. [Record No. 55, p. 12] The Court agrees

  because all relevant factors indicated that Perlman had no duty to consult with Ford. [Record

  No. 55, p. 13] For one thing, Ford pleaded guilty under a voluntary agreement that waived

  most of his appellate rights. [Record No. 25] And the specific allegation that he allegedly

  sought to pursue on appeal was meritless under 21 U.S.C. § 851 for the reasons already

  explained. Perlman also stated that she did not believe Ford had any valid grounds for an

  appeal. [Record No. 52-1] Therefore, assuming Perlman failed to consult with Ford about an

  appeal, her assistance was not deficient under the circumstances, and Ford’s ineffective

  assistance claim fails.

         D.      The Court is not required to hold an evidentiary hearing because Ford’s
                 claims are meritless.

         None of the issues raised in Ford’s motion merit an evidentiary hearing. The general

  rule is that a court “shall . . . grant a prompt hearing” on a motion to vacate “[u]nless the motion

  and the files and records of the case conclusively show that the prisoner is entitled to no relief.”


                                                 - 11 -
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 12 of 14 - Page ID#: 210




  28 U.S.C.A. § 2255(b). The Sixth Circuit has held that, “[i]n reviewing a § 2255 motion in

  which a factual dispute arises, the habeas court must hold an evidentiary hearing to determine

  the truth of the petitioner's claims.” Valentine v. United States, 488 F.3d 325, 333 (6th Cir.

  2007) (emphasis added) (quotation omitted). The movant’s burden to secure an evidentiary

  hearing is “relatively light,” but “mere assertions of innocence” are not sufficient to create a

  factual dispute. Id. (quoting Turner v. United States, 183 F.3d 474, 477 (6th Cir.1999)). And

  “no hearing is required if the petitioner's allegations cannot be accepted as true because they

  are contradicted by the record, inherently incredible, or conclusions rather than statements of

  fact.” Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (quotation omitted).

         Here, only the last of Ford’s three issues concerns a factual dispute—the first two

  challenges are foreclosed as a matter of law. The factual issue appeared in Ford’s reply brief

  where, for the first time, he argued he did not in fact sign the direct appeal waiver, and he

  suggested that Perlman’s affidavit is “fraudulent.” [Record No. 54, p. 5]

         Nothing but Ford’s own speculation supports his conclusory allegation regarding the

  waiver. Perlman’s affidavit directly contradicts his statements. Additionally, as the Magistrate

  Judge pointed out, Ford’s motion contradicts his current allegations. [Id.] “Ford admitted

  twice in his petition to signing the waiver, even giving the date he signed it.” [Id. (citing

  Record No. 46, p. 6)] In other words, Ford originally claimed he was coerced into signing a

  waiver he did not agree with, but now he contends that he never signed it at all. The Court is

  not required to accept such self-serving statements. See United States v. Walls, No. 2:05-cr-

  92-WOB, 2008 WL 927926, at *12 (E.D. Ky. Apr. 4, 2008) (Self-serving statements that are

  contradicted by the record “may be incredible as a matter of law.”). Therefore, an evidentiary

  hearing is not warranted.
                                               - 12 -
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 13 of 14 - Page ID#: 211




                                                IV.

         When a court determines that a § 2255 motion will be denied, it must determine whether

  to grant a COA. See 28 U.S.C. § 2253(c)(1)(B); Rule 11 of the Rules Governing Section 2255

  Proceedings. A COA may issue “only if the applicant has made a substantial showing of the

  denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322,

  336 (2003). “[A] substantial showing of the denial of a right includes showing that reasonable

  jurists could debate whether (or, for that matter, agree that) the petition should have been

  resolved in a different manner or that the issues presented were adequate to deserve

  encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 475 (2000) (quotation

  omitted).

         In this case, reasonable jurists would not debate that Ford’s attack on the length of his

  sentence is barred by his knowing and voluntary plea agreement. Additionally, it is well-

  established that attorneys do not render ineffective assistance for failing to make frivolous or

  meritless arguments. Ford does not identify any objection Perlman should have made that

  would have possibly altered his sentence. And finally, no reasonable jurist would debate that

  Perlman was not ineffective for failing to file a notice of appeal given Ford’s affirmative

  waiver of his desire to pursue an appeal.

                                                V.

         Based on the foregoing analysis, it is hereby

         ORDERED as follows:

         1.     Defendant/Movant Lamar Ford’s motion to vacate, set aside, or correct a

  sentence pursuant to 28 U.S.C. § 2255 [Record No. 46] is DENIED.                His claims are

  DISMISSED, with prejudice.
                                               - 13 -
Case: 5:18-cr-00156-DCR-EBA Doc #: 56 Filed: 04/19/21 Page: 14 of 14 - Page ID#: 212




        2.    Ford’s request for an evidentiary hearing is DENIED.

        3.    The Magistrate Judge’s Recommended Disposition [Record No. 55] is

  ADOPTED and INCORPORATED here by reference.

        4.    A Certificate of Appealability shall not issue.

        5.    A corresponding Judgment shall issue on this date.

        Dated: April 19, 2021.




                                            - 14 -
